Bookstaver, J.,
(concurring.) As the judgment in this action must be reversed on the grounds hereinafter stated, and a new trial had, I prefer to express no opinion on the reasonableness of plaintiff’s position, or whether or not it is sustained by the weight of evidence; nor do I express any opinion as to the motives which may have induced her to execute the release of the first cause of action set up in the complaint; neither am I clear that the witness Peshall was the agent of the defendant in such a sense as to allow his declaration to be received in evidence. The testimony on all these points may be greatly varied on another trial, and I consider it premature to discuss it now. *321But I fully concur with the learned chief judge that it was error to allow plaintiff’s evidence of defendant’s declarations that he was the only heir of his uncle, who would leave him a large estate, for the reasons stated in his opinion. I also concur with him, and for the reasons he states, that it was error not to strike out plaintiff’s reply to a question, that “I [plaintiff meaning] heard that he was a very rich man.” And on these grounds I concur in the opinion that the judgment should be reversed, and a new trial had, with costs to abide the event.